Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    23-OCT-2020
                                                    03:01 PM
                                                    Dkt. 27 ODDP


                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

        DANE S. FIELD, Trustee for the Bankruptcy Estate
               of Aloha Sports, Inc., Petitioner,

                               vs.

                  THE HONORABLE DEAN E. OCHIAI,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai‘i, Respondent Judge,

                              and

          THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
            an unincorporated association, Respondent.
_________________________________________________________________

                       ORIGINAL PROCEEDING
                    (CIVIL NO. 06-1-1832-10)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ashford, assigned by reason of vacancy)

          Upon consideration of petitioner Dane S. Field, Trustee

for the Bankruptcy Estate of Aloha Sports Inc.’s petition for

writ of mandamus, filed on September 28, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that, under the specific facts and

circumstances of this matter, this court’s intervention in the
underlying dispute is not warranted or necessary.    It cannot be

said that the respondent judge exceeded his jurisdiction,

committed a flagrant and manifest abuse of discretion, or refused

to act on a matter in addressing the subject issue, and

petitioner has alternative means to seek relief.    Petitioner,

therefore, is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such a writ is meant to restrain a judge of an inferior

court who has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 23, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ James H. Ashford

                                2